Title: To Thomas Jefferson from Gideon Granger, 8 April 1804
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr Sir. 
            Washington Apl. 8th. 1804. Sunday Afternoon.
          
          I have this moment received returns of the election in New Hampshire for 171 Towns. They are as follows—
          
          
            
              
              For Langdon 11,973.
              
              Gilman 11,633
            
            
              There are 28 Towns from which no returns have been recd. but as so general a change has taken place we may safely conclude we have not lost ground The Stood last year as follows
              493
              
              626
            
            
              
              12 466
              
              12,259
            
            
              
              12 259.
              
              
            
            
              
              207
              ballance in
            
          
          favor of Langdon. We may therefore rest assurd he is elected and with him a Republican Legislature.
          With the highest Esteem Your Sincere friend
          
            Gidn Granger 
          
        